82 N.Y.2d 839 (1993)
626 N.E.2d 931
606 N.Y.S.2d 146
The People of the State of New York, Respondent,
v.
David Lewis, Appellant.
Court of Appeals of the State of New York.
Decided November 23, 1993.
Jonathan G. Hager, New York City, and Philip L. Weinstein for appellant.
Charles J. Hynes, District Attorney of Kings County, Brooklyn (Sholom J. Twersky of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA, SMITH and LEVINE concur.
*840MEMORANDUM.
The order of the Appellate Division should be affirmed. Whether the police officers had reasonable suspicion to handle defendant's jacket, which defendant dropped right next to him, involves a mixed question of law and fact (see, People v Hicks, 68 N.Y.2d 234, 238). Where the record supports a determination of such reasonable suspicion, it is beyond the scope of further review by this Court (see, People v Diaz, 81 N.Y.2d 106, 108; People v Cloud, 79 N.Y.2d 786, 786-787; People v Burr, 70 N.Y.2d 354, 360-361, cert denied 485 US 989; People v Hicks, 68 N.Y.2d 234, 238, supra). Evidence in the record supports the Appellate Division's determination that the officer had reasonable suspicion to handle defendant's jacket. The record indicates that, in responding to the radio transmission that someone had been shot in a Brooklyn apartment, the police discovered blood in the hallway near the elevator on the same floor on which the apartment was located, and heard arguing and loud music coming from the apartment. Defendant, who was in the apartment, appeared startled when he saw the officers and immediately dropped his jacket to the floor. When the jacket hit the bare floor, the officer heard a metallic "thunk," picked up the jacket, and recovered a gun.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.